DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 17, 2022 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2022.


Claim Objections
Claims 3-5, 8, 13, and 21 are objected to because of the following informalities:  
Claims 3-5, 8, and 21 should end in a period.
Claim 13 has an extra line break mid-element.
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ornament means, reusable attachment means, selectively exposable adhesive means, perforation means, and fixing means in Claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-13, 16-19, 21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (PGPub 2003/0096066, cited in IDS).
Regarding Claim 1, Clark teaches a decorative ornament for use on wrapping (Abstract; Fig. 1), the decorative ornament comprising:
(A) an ornament element (Fig. 1- bow 100); 
(B) a reusable attachment element secured to the ornament element, the reusable attachment element comprising a plurality of selectively exposable adhesive elements that enable the reusable attachment element to be adhered to wrapping (Fig. 3- attachment mechanism 110 with adhesive layers 300, 340 and Velcro layers 320, 330), the plurality of selectively exposable adhesive elements comprising at least one fixed portion (Fig. 15- hanger portion 1520) and at least one removable portion (Fig. 15- separable portions 1530 and 1540 with attachment mechanism attached) separated by at least one perforation (Fig. 15- perforations between portions 1520, 1530, 1540); 
(C) at least one fixing device for fixing the reusable attachment element to the ornament element ([0017]- The backer/stabilizer may attach to the first object by any of a variety of ways, such as by a braid, a spike, stapled thereto, or by any other method of attachment that would lend itself to one skilled in the art); 
(D) wherein the at least one fixing device passes through the fixed portion of the plurality of selectively exposable adhesive elements ([0017]- The backer/stabilizer may attach to the first object by any of a variety of ways, such as by a braid, a spike, stapled thereto, or by any other method of attachment that would lend itself to one skilled in the art).

Regarding Claim 2, Clark further teaches the plurality of selectively exposable adhesive elements each comprise an adhesive tape layer and a release liner ([0068]- peel-and-stick adhesive tape on first adhesive strip 300; [0073]- when the bow 100 is ready to be attached to gift wrapping, the protective cover or strip is peeled off of the second surface of the second adhesive strip 340, to allow the second adhesive strip 340 to be adhered to a surface of the gift wrapping), wherein each of the adhesive tape layer and the release liner comprise a fixed portion and a removable portion (Fig. 15- section 1530 acts as the fixed portion and section 1540 acts as the removable portion when the attachment mechanism is removed from the hanger).

Regarding Claim 3, Clark further teaches at least one release liner comprises at least one hangtag that extends beyond a boundary of the ornament element, wherein the at least one hangtag comprises a hole at an end of the hangtag that enables the decorative ornament to be hung on a hook (Fig. 15- hangtag on section 1520 has a hole that enables the decorative ornament to be hung on a hook).

Regarding Claim 4, Clark further teaches the at least one hangtag comprises a perforation that enables an end of the hangtag that extends beyond a boundary of the ornament element to be separated from the reusable attachment element (Fig. 15- perforation between section 1530 and 1520).

Regarding Claim 8, Clark further teaches the ornament element comprises a ribbon arrangement ([0067]- bow includes ribbon).

Regarding Claim 10, Clark further teaches the at least one perforation defines at least one perimeter around the at least one fixed portion (Fig. 15- perforations around portion 1530).

Regarding Claim 11, Clark further teaches at least two perforations extending across a dimension of a layer to define the at least one fixed portion (Fig. 15- perforations on both sides of portion 1530).

Regarding Claim 12, Clark further teaches the at least one fixing device comprises at least one of a staple, a rivet, a stitch ([0017]- The backer/stabilizer may attach to the first object by any of a variety of ways, such as by a braid, a spike, stapled thereto, or by any other method of attachment that would lend itself to one skilled in the art).

Regarding Claim 13, Clark further teaches the at least one perforation surrounds the at least one fixing device so as to separate the plurality of selectively exposable adhesive elements into an attachment region located inside the at least one perforation and a removable portion located outside the perforation, thereby allowing easy separation of around the at least one fixing device (Fig. 12- perforation 1270 separating backer 1260 with staples 1340 from hanger portion 1250).

Regarding Claim 16, Clark teaches a decorative ornament for use on wrapping (Abstract; Fig. 1), the decorative ornament comprising:
(A) ornament means for decorating wrapping (Fig. 1- bow 100); 
(B) reusable attachment means secured to the ornament means, the reusable attachment means comprising a plurality of selectively exposable adhesive means for adhering the decorative ornament to the wrapping (Fig. 3- attachment mechanism 110 with adhesive layers 300, 340 and Velcro layers 320, 330), the plurality of selectively exposable adhesive elements comprising at least one fixed portion and at least one removable portion separated by a perforation means (Fig. 15- perforations between portions 1520, 1530, 1540); and 
(C) fixing means for fixing the reusable attachment means to the ornament means ([0017]- The backer/stabilizer may attach to the first object by any of a variety of ways, such as by a braid, a spike, stapled thereto, or by any other method of attachment that would lend itself to one skilled in the art).

Regarding Claim 17, Clark further teaches the fixing means passes through the fixed portion of the plurality of selectively exposable adhesive means ([0017]- The backer/stabilizer may attach to the first object by any of a variety of ways, such as by a braid, a spike, stapled thereto, or by any other method of attachment that would lend itself to one skilled in the art).

Regarding Claim 18, Clark further teaches a stack of the selectively exposable adhesive means (Fig 3- see stack of adhesive and Velcro).

Regarding Claim 19, Clark further teaches the stack of the selectively exposable adhesive means each comprise an adhesive tape layer and a release liner ([0068]- peel-and-stick adhesive tape on first adhesive strip 300; [0073]- when the bow 100 is ready to be attached to gift wrapping, the protective cover or strip is peeled off of the second surface of the second adhesive strip 340, to allow the second adhesive strip 340 to be adhered to a surface of the gift wrapping), wherein each of the adhesive tape layer and the release liner comprise a fixed portion and a removable portion (Fig. 15- section 1530 acts as the fixed portion and section 1540 acts as the removable portion when the attachment mechanism is removed from the hanger).

Regarding Claim 21, Clark further teaches the ornament means comprises a ribbon arrangement ([0067]- bow includes ribbon).

Regarding Claim 23, Clark further teaches the perforation means defines at least one perforated perimeter around the at least one fixed portion (Fig. 15- perforations around portion 1530).

Regarding Claim 24, Clark further teaches the perforations means comprises at least two perforations extending across a dimension of a layer to define the at least one fixed portion (Fig. 15- perforations on both sides of portion 1530).

Regarding Claim 25, Clark further teaches the fixing means comprises at least one of a staple, a rivet, a stitch ([0017]- The backer/stabilizer may attach to the first object by any of a variety of ways, such as by a braid, a spike, stapled thereto, or by any other method of attachment that would lend itself to one skilled in the art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 9, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (PGPub 2003/0096066, cited in IDS).
Regarding Claim 5, Clark further teaches a hole in an adhesive layer (Fig. 12- hole on the top of 1250) but does not teach each adhesive element comprises a hole to hang the decorative element.  However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B). Since no new and unexpected result has been demonstrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hole in each layer in order to display the device [0095].

Regarding Claim 6, Clark further teaches each adhesive element in the plurality of the selectively exposable adhesive elements is directly adhered to each other by a selectively activatable adhesive [0146].

Regarding Claim 7, Clark further teaches a stack of adhesive elements (Fig. 3) but does not teach the plurality of selectively exposable adhesive elements comprises 10 to 20 adhesive tape layers separated by release liners. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B). Since no new and unexpected result has been demonstrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of adhesive layers in order to reuse the bow more times consecutively [0076].
	
Regarding Claim 9, Clark does not teach the ribbon arrangement comprises a ribbon flower.  However, Clark does teach any shaped bow may be used with the attachment mechanism [0066].  Thus, the shape of the bow is a design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bow to include the ribbon flower as taught by Clark with reasonable expectation of success because a mere change in shape is a matter of design choice that a skilled artisan would have found obvious. See MPEP 2144.04(iv)(B).

Regarding Claim 20, Clark further teaches a stack of adhesive elements (Fig. 3) but does not teach the plurality of selectively exposable adhesive elements comprises 10 to 20 adhesive tape layers separated by release liners. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B). Since no new and unexpected result has been demonstrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of adhesive layers in order to reuse the bow more times consecutively [0076].

Regarding Claim 22, Clark does not teach the ribbon arrangement comprises a ribbon flower.  However, Clark does teach any shaped bow may be used with the attachment mechanism [0066].  Thus, the shape of the bow is a design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bow to include the ribbon flower as taught by Clark with reasonable expectation of success because a mere change in shape is a matter of design choice that a skilled artisan would have found obvious. See MPEP 2144.04(iv)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/29/22
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748